 



Exhibit 10.1

SECOND AMENDMENT
TO CREDIT AGREEMENT

     This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
November 4, 2003 is among each of the parties named as a Borrower on the
signature pages hereto (collectively, the “Borrowers”; each, individually, a
“Borrower”), the financial institutions party hereto (the “Lenders”), and Bank
of America., N.A., for itself and as agent for the Lenders (the “Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement defined below.

RECITALS:

     A.     The Agent and the Lenders are parties to that certain Credit
Agreement dated as of May 16, 2002, as amended, supplemented, restated or
otherwise modified from time to time (the “Credit Agreement”), among the
Borrowers, the Agent and the Lenders.

     B.     The Borrowers, the Agent and the Lenders have agreed to certain
amendments to the Credit Agreement as described herein and subject to the terms
and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1.     Amendments to Credit Agreement. Subject to the terms and conditions
contained in Section 3 herein:

     (a)  The Credit Agreement is hereby amended by deleting Section 2.5 and
replacing it with the following:



       2.5 Unused Line Fee. On the first day of each month and on the
Termination Date the Borrowers agree to pay to the Agent, for the account of the
Lenders, in accordance with their respective Pro Rata Shares, an unused line fee
(the “Unused Line Fee”) equal to the Applicable Unused Line Rate per annum times
the amount by which the Maximum Revolver Amount exceeded the sum of the average
daily outstanding amount of Revolving Loans and the average daily undrawn face
amount of outstanding Letters of Credit during the immediately preceding month
or shorter period if calculated on the Termination Date. The Unused Line Fee
shall be computed on the basis of a 360-day year for the actual number of days
elapsed. All principal payments received by the Agent shall be deemed to be
credited to the Borrowers’ Loan Accounts immediately upon receipt for purposes
of calculating the Unused Line Fee pursuant to this Section 2.5.

     (b)  The Credit Agreement is hereby amended by deleting Section 5.2(e) and
replacing it with the following:

 



--------------------------------------------------------------------------------



 





       (e) No later than sixty (60) days after the beginning of each Fiscal
Year, annual forecasts (to include forecasted consolidated and consolidating (by
business unit) balance sheets, income statements and cash flow statements) for
each Borrower and its Subsidiaries as at the end of and for each month of such
Fiscal Year.

     (c)  The Credit Agreement is hereby amended by deleting Section 5.2(j) and
replacing it with the following:



       (j) As soon as available, but in any event (i) at any time that the
Excess Availability shall be greater than $30,000,000, within fifteen (15) days
after the end of each month (for such month) and (ii) at any time that the
Excess Availability shall be equal to or less than $30,000,000, within four
(4) Business Days after the end of each calendar week, a Borrowing Base
Certificate and supporting information in accordance with Section 9 of the
Security Agreement.

     (d)  The Credit Agreement is hereby amended by deleting Section 5.3(b) and
replacing it with the following:



       (b) Immediately after becoming aware of the assertion by the holder of
any Debt of Parent, any Borrower or any Subsidiary in a face amount in excess of
$5,000,000 that a default exists with respect thereto or that the Parent, any
Borrower or such Subsidiary is not in compliance with the terms thereof;

     (e)  The Credit Agreement is hereby amended by deleting Section 5.3(h) and
replacing it with the following:



       (h) Immediately after receipt of any written notice that the Parent, any
Borrower or any of their respective Subsidiaries is or may be liable to any
Person as a result of the Release or threatened Release of any Contaminant or
that the Parent, any Borrower or any of their respective Subsidiaries is subject
to investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to the Release or threatened Release of any
Contaminant which, in either case, is reasonably likely to give rise to
liability in excess of $5,000,000;

     (f)  The Credit Agreement is hereby amended by deleting Section 5.3(j) and
replacing it with the following:



       (j) Any change in the Parent’s, any Borrower’s or any Guarantors’ name as
it appears in the state of its incorporation or other organization, state of
incorporation or organization, type of entity, organizational identification
number, locations where Collateral is located (other than (A) consignments of
Inventory in the ordinary course of business not to exceed $2,000,000 at any one
time, (B) other Inventory having an aggregate value of less than $2,000,000 and
(C) other immaterial portions of the Collateral), or form of organization, trade
names under which any Borrower will sell Inventory or create Accounts, or to
which instruments in payment of Accounts may be made payable, in each case at
least thirty (30) days prior thereto;

2



--------------------------------------------------------------------------------



 



     (g)  The Credit Agreement is hereby amended by deleting Section 5.3(l) and
replacing it with the following:



       (l) Upon request, or, in the event that such filing reflects a material
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL or the IRS, as applicable,
copies of the following: (i) each annual report (form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL or the IRS with respect to each
Plan, (ii) a copy of each funding waiver request filed with the PBGC, the DOL or
the IRS with respect to any Plan and all communications received by the Borrower
or any ERISA Affiliate from the PBGC, the DOL or the IRS any respect to such
request, and (iii) a copy of each other filing or notice filed with the PBGC,
the DOL or the IRS, with respect to each Plan by either any Borrower or any
ERISA Affiliate;

     (h)  The Credit Agreement is hereby amended by deleting Section 5.3(n) and
replacing it with the following:



       (n) Within three (3) Business Days after the occurrence thereof: (i) any
changes in the benefits of any existing Plan which increase the Parent’s any
Borrower’s or any of their respective Subsidiaries’ annual costs with respect
thereto by an amount in excess of $5,000,000, or the establishment of any new
Plan or the commencement of contributions to any Plan to which any Borrower or
any ERISA Affiliate was not previously contributing; or (ii) any failure by any
Borrower or any ERISA Affiliate to make a required installment or any other
required payment under Section 412 of the Code on or before the due date for
such installment or payment;

     (i)  The Credit Agreement is hereby amended by adding the following new
Section 5.3(p):



       (p) Promptly after any Borrower has notified the Agent of any intention
by any Borrower to treat the Loans and/or Letters of Credit as being a
“reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form.

     (j)  The Credit Agreement is hereby amended by deleting Section 6.19(c) and
replacing it with the following:



       (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in excess of the Maximum
Unfunded Amount; (iii) no Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) no Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multi-employer
Plan; and (v) no Borrower

3



--------------------------------------------------------------------------------



 





  nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069(a) or 4212(c) of ERISA.

     (k)  The Credit Agreement is hereby amended by adding the following new
Section 6.31:



       6.31 Tax Shelter Regulations. The Borrowers do not intend to treat the
Loans and/or Letters of Credit as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event any Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof. If any Borrower so notifies the Agent, the Borrowers
acknowledge that one or more of the Lenders may treat its Loans and/or its
interest in Non-Ratable Loans and/or Agent Advances and/or Letters of Credit as
part of a transaction that is subject to Treasury Regulation Section 301.6112-1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.

     (l)  The Credit Agreement is hereby amended by deleting Section 7.4(b) and
replacing it with the following:



       (b) Each Borrower shall permit representatives and independent
contractors of the Agent (at the expense of the Borrowers) to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to the Funds
Administrator; provided, however, (i) if no Revolving Loans are outstanding
under this Agreement at any time during a twelve month period, then the
Borrowers shall only be responsible for the expense of one field examination
conducted during such period, and (ii) when an Event of Default exists, the
Agent or any Lender may do any of the foregoing at the expense of the Borrowers
at any time during normal business hours and without advance notice.

     (m)  The Credit Agreement is hereby amended by deleting Section 7.6 and
replacing it with the following:



       7.6 Insurance and Condemnation Proceeds. The Borrowers (through the Funds
Administrator) shall promptly notify the Agent and the Lenders of any loss,
damage, or destruction to the Collateral in excess of $3,000,000, whether or not
covered by insurance. The Agent is hereby authorized to collect all insurance
and condemnation proceeds in respect of Collateral directly and to apply or
remit them as follows:



       (i) With respect to insurance and condemnation proceeds relating to
Collateral other than Collateral consisting of Fixed Assets, after deducting
from such proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, the Agent shall apply such proceeds,

4



--------------------------------------------------------------------------------



 





  ratably, to the reduction of the Obligations in the order provided for in
Section 3.8.          (ii) With respect to insurance and condemnation proceeds
relating to Collateral consisting of Core Fixed Assets, the Agent shall permit
or require the Borrowers to use such proceeds, or any part thereof, to replace,
repair, restore or rebuild the relevant Core Fixed Assets in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction so long as (1) no
Default or Event of Default has occurred and is continuing, and (2) Excess
Availability shall be greater than $15,000,000 at the time of Borrowers’ receipt
thereof. If at the time of the receipt of any such insurance and condemnation
proceeds either (1) a Default or Event of Default has occurred and is continuing
or (2) Excess Availability shall not be greater than $15,000,000, then such
funds shall be paid to the Agent and the Agent shall apply such insurance and
condemnation proceeds, ratably, to the reduction of the Obligations in the order
provided for in Section 3.8. As used herein, “Core Fixed Assets” means Fixed
Assets of the Borrowers that are necessary to the continued operation of one or
more of the core businesses of the Borrowers.          (iii) With respect to
insurance and condemnation proceeds relating to Collateral consisting of Fixed
Assets that are not Core Fixed Assets, the Agent shall permit the Borrowers to
use such proceeds, or any part thereof, for such purpose as the Borrowers shall
determine, provided that such purpose is permitted under this Agreement, so long
as no Default or Event of Default has occurred and is continuing. If at the time
of the receipt of any such insurance and condemnation proceeds a Default or
Event of Default has occurred and is continuing, then such funds shall be paid
to the Agent and the Agent shall apply such insurance and condemnation proceeds,
ratably, to the reduction of the Obligations in the order provided for in
Section 3.8.

     (n)    The Credit Agreement is hereby amended by deleting Section 7.9 and
replacing it with the following:



         7.9 Mergers, Consolidations or Sales. No Borrower nor any of their
respective Subsidiaries shall enter into any transaction of merger,
reorganization, or consolidation, or transfer, sell, assign, lease, or otherwise
dispose of all or any part of its property, or wind up, liquidate or dissolve,
or agree to do any of the foregoing, except for (i) sales of Inventory and
licenses or leases of any Proprietary Rights in the ordinary course of its
business (provided that no such license or lease shall be on an exclusive basis,
if the Proprietary Rights which are the subject thereof are necessary or
desirable to enable the Agent to sell, dispose, or complete manufacture of, or
otherwise exercise its rights with respect to, any Collateral), (ii) sales or
other dispositions of Equipment in the ordinary course of business that are
obsolete or no longer used by Borrower in its business, (iii) so long as no
Default or Event of Default shall have occurred and be continuing at the time
thereof, Permitted

5



--------------------------------------------------------------------------------



 





  Dispositions, (iv) so long as no Default or Event of Default shall have
occurred and be continuing at the time thereof, sales or other dispositions of
Fixed Assets (including Fixed Assets which constitute Collateral) for fair
market value, provided, that, (A) Excess Availability shall be greater than
$30,000,000 immediately before and after any such sale or disposition, and
(B) the aggregate amount of all such sales and dispositions after the Closing
Date (excluding sales and dispositions permitted under clause (v) below) shall
not exceed $50,000,000, and (v) sales or other dispositions of Fixed Assets
which do not constitute Collateral by Foreign Subsidiaries for fair market
value. In addition to the foregoing, any Borrower may merge with any other
Borrower, any Subsidiary of any Borrower may merge or consolidate with or into
any Borrower, and any Subsidiary of any Borrower may merge with any Subsidiary
of such Borrower or any other Borrower so long as (i) the surviving Person in
any such merger shall be a Wholly-Owned Subsidiary of the Parent and (ii) in no
event whatsoever shall any of Garlock Sealing, Garrison or any Dormant
Subsidiary be a party to any such merger or consolidation.

     (o)  The Credit Agreement is hereby amended by deleting Section 7.10 and
replacing it with the following:



       7.10 Distributions; Restricted Investments. (a) None of the Parent, any
Borrower nor any of their respective Subsidiaries shall directly or indirectly
declare or make, or incur any liability to make, any Distribution, except
(i) Distributions to a Borrower by its Subsidiaries or by any such Subsidiary to
any other Subsidiary (provided that no Borrower nor any Subsidiary Guarantor may
declare or pay any Distribution to any Person that is not a Borrower or a
Subsidiary Guarantor), (ii) so long as no Default or Event of Default shall have
occurred and be continuing at the time of such Distribution, Distributions from
any Borrower or any Subsidiary of any Borrower to the Parent in an amount during
any twelve (12) month period, which when added to all other amounts received by
the Parent during such period from any Borrower or any Subsidiary of any
Borrower from any source (including, without limitation, payments on any Debt of
such Borrower or any of their respective Subsidiaries held by the Parent, but
excluding Distributions received by the Parent in accordance with clauses
(iii) and (iv) below) shall not exceed 120% of the Parent’s actual operating
expenses during such period, (iii) so long as no Default or Event of Default
shall have occurred and be continuing at the time of declaration or after giving
effect to the payment thereof, (A) the Parent may make Distributions to the
extent that, after giving effect thereto, Excess Availability shall be at least
$30,000,000, and (B) the Borrowers and their Subsidiaries may make Distributions
to the Parent in the amount of, and concurrently with, the Distribution
permitted to be made by the Parent under clause (A) above in order to enable the
Parent to make such Distribution, and (iv) so long as no Default or Event of
Default shall have occurred and be continuing at the time of declaration or
after giving effect to the payment thereof, the Borrowers and their Subsidiaries
may make Distributions to the Parent in the amount of, and concurrently with,
any Permitted Restricted Investment or Permitted Foreign Subsidiary Investment
permitted to be made by the Parent under Section 7.10(b) in order to enable the
Parent to make such Permitted Restricted Investment or Permitted Foreign
Subsidiary Investment.

6



--------------------------------------------------------------------------------



 





       (b) None of the Parent, any Borrower nor any of their respective
Subsidiaries shall directly or indirectly declare or make, or incur any
liability to make, any Restricted Investment other than (i) Permitted Restricted
Investments, (ii) Permitted Foreign Subsidiary Investments, (iii) Permitted
Excess Collateral Provider Loans, (iv) Debt among the Borrowers and their
respective Subsidiaries to the extent expressly permitted by Section 7.13(b),
(d), (e) and (f), and (v) Permitted Purchase Money Acquisitions.

     (p)  The Credit Agreement is hereby amended by deleting Section 7.12 and
replacing it with the following:



       7.12 Guaranties. None of Parent, any Borrower nor any of their respective
Subsidiaries shall make, issue, or become liable on any Guaranty, except
(i) Guaranties of the Obligations in favor of the Agent, (ii) unsecured
Guaranties by the Parent, any Borrower or any of their respective Subsidiaries
(other than Garlock Sealing or Garrison) with respect to Debt of the Parent, any
Borrower or any such Subsidiary in an aggregate outstanding principal amount not
to exceed $20,000,000, provided that the aggregate outstanding principal amount
of Debt guaranteed by the Borrowers and their Subsidiaries shall not exceed
$5,000,000 of such $20,000,000 limit, (iii) unsecured Guaranties entered into by
the Parent in the ordinary course of business guaranteeing obligations and/or
liabilities not constituting Debt of any Borrower or any Borrower’s respective
Subsidiaries and (iv) to the extent permitted under Section 7.13(b), other
unsecured Guaranties and related obligations in existence as of the Closing Date
and arising from discontinued operations.

     (q)  The Credit Agreement is hereby amended by deleting clauses (g) and (h)
of Section 7.13 and replacing such clauses with the following:



       (g) unsecured Debt of the Borrowers (or any Borrower) in an aggregate
principal amount for all Borrowers not to exceed $20,000,000 so long as the
payment of such Debt is subordinated to the Obligations on terms and conditions
satisfactory to the Required Lenders; (h) Debt evidencing a refunding, renewal
or extension of the Debt described on Schedule 6.9; provided that (i) the
principal amount thereof is not increased, (ii) the Liens, if any, securing such
refunded, renewed or extended Debt do not attach to any assets in addition to
those assets, if any, securing the Debt to be refunded, renewed or extended,
(iii) no Person that is not an obligor or guarantor of such Debt as of the
Closing Date shall become an obligor or guarantor thereof, and (iv) the terms of
such refunding, renewal or extension are no less favorable in any material
respect to the applicable Borrower, the Agent or the Lenders than the original
Debt (other than increases in interest rates to reflect the then current market
interest rates, provided that such interest rate may not exceed 125% of the
interest rate on such original Debt) or are otherwise acceptable to the Agent;

     (r)  The Credit Agreement is hereby amended by deleting Section 7.14 and
replacing it with the following:

7



--------------------------------------------------------------------------------



 





       7.14 Prepayment. No Borrower nor any of its Subsidiaries shall
voluntarily prepay or repurchase any Debt, except (i) the Obligations in
accordance with the terms of this Agreement, (ii) payments with respect to Debt
owing to or from any Borrower or its respective Subsidiaries to any other
Borrower or its respective Subsidiaries, to the extent such payment is permitted
pursuant to the terms of the Intercompany Subordination Agreement, and (iii)
payments and repurchases of the TIDES and other Debt listed on Schedule 6.9 if
(A) at the time of any such prepayment or repurchase no Default or Event of
Default shall have occurred and be continuing, and (B) after giving effect to
any such prepayment Excess Availability shall exceed $30,000,000.

     (s)  The Credit Agreement is hereby amended by deleting clause (iii) in the
last sentence of Section 7.15 and replacing it with the following:



       (iii) enter into transactions expressly permitted by the terms of
Sections 7.9, 7.10, 7.12, 7.13 and 7.14, and

     (t)  The Credit Agreement is hereby amended by deleting each reference to
“Aggregate Availability” in Sections 7.22, 7.23 and 7.25 and replacing each such
reference with “Excess Availability”.

     (u)  The Credit Agreement is hereby amended by deleting clauses (d), (k)
and (o) of Section 9.1 and replacing them with the following:



       (d) any default shall occur or exist with respect to any Debt (other than
the Obligations) of the Parent, any Borrower or any of their respective
Subsidiaries in an outstanding principal amount which exceeds $2,000,000, if
Excess Availability is equal to or less than $30,000,000, or which exceeds
$7,500,000, if Excess Availability is greater than $30,000,000, or under any
agreement or instrument under or pursuant to which any such Debt may have been
issued, created, assumed, or guaranteed by the Parent, any Borrower or any of
their respective Subsidiaries, and such default shall continue for more than the
period of grace, if any, therein specified, if the effect thereof (with or
without the giving of notice or further lapse of time or both) is to accelerate,
or to permit the holders of any such Debt to accelerate, the maturity of any
such Debt; or any such Debt shall be declared due and payable or be required to
be prepaid (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof; or the Parent, any Borrower or any of their
respective Subsidiaries shall default beyond any applicable grace period in the
payment of principal of, or interest on, any such Debt when due (whether at the
final maturity thereof or otherwise);          (k) one or more judgments,
orders, decrees or arbitration awards is entered against the Parent, any
Borrower or any of their respective Subsidiaries involving in the aggregate
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related or
unrelated series of transactions, incidents or conditions, of $2,000,000 or
more, if Excess Availability is equal to or less than $30,000,000, or $7,500,000

8



--------------------------------------------------------------------------------



 





  or more, if Excess Availability is greater than $30,000,000, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
thirty (30) days after the entry thereof;



       (o) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of $2,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds the Maximum Unfunded Amount; or (iii) any Borrower or any
ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multi-employer Plan in an
aggregate amount in excess of $2,000,000;

     (v)  The Credit Agreement is hereby amended by deleting the addresses for
notices to the Agent and Bank, and any Borrower and the Funds Administrator, set
forth in Section 13.8 and replacing them with the following:

      If to the Agent or to the Bank:     Bank of America, N.A.     600
Peachtree Street     10th Floor     Atlanta, Georgia 30308     Attention: Byron
J. Turner, III     Telecopy No.: 404-607-6437       If to any Borrower or the
Funds Administrator:     Coltec Industries Inc     c/o EnPro Industries, Inc.  
  5605 Carnegie Boulevard, Suite 500     Charlotte, North Carolina 28209-4674  
  Attention: Treasurer     Telecopy No.: 704-731-1569

     (w)  The Credit Agreement is hereby amended by adding the following new
language at the end of Section 13.17(b):



       Notwithstanding anything herein to the contrary, the information subject
to this Section 13.17(b) shall not include, and the Agent and each Lender may
disclose without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the

9



--------------------------------------------------------------------------------



 





  transactions as well as other information, this sentence shall only apply to
such portions of the document or similar item that relate to the tax treatment
or tax structure of the Loans, Letters of Credit and transactions contemplated
hereby. Each Lender represents that it does not intend to treat the Loans and/or
Letters of Credit as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4) and agrees that, in the event such Lender
determines to take any action inconsistent with such intention, it will promptly
notify the Funds Administrator and the Agent thereof.

     (x)  The definitions of “Applicable Margin”, “Applicable Unused Line Rate”,
“Borrowing Base”, “Capital Expenditures”, “Facility Usage”, “Fixed Assets”,
“Fixed Charges”, “Permitted Dispositions”, “Permitted Foreign Subsidiary
Investments”, “Permitted Restricted Investment” and “Restricted Investment” set
forth in Annex A to the Credit Agreement are hereby amended by amending and
restating such definitions in their entirety to read as follows:



       “Applicable Margin” means



       (i) with respect to Base Rate Loans and all other Obligations under this
Agreement or any other Loan Document (other than LIBOR Rate Loans), 1.50%; and



       (ii) with respect to LIBOR Rate Loans, 2.75%.



       The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by the consolidated financial performance of
Parent and its consolidated Subsidiaries, commencing with the first day of the
first calendar month that occurs more than five days after delivery of Parent’s
and its consolidated Subsidiaries’ quarterly Financial Statements to the Lenders
for the fiscal quarter ending September 27, 2003. Adjustments in Applicable
Margins shall be determined by reference to the following grids:

                  If the Funded Debt to EBITDA   Base Rate Loans   LIBOR Rate
Loans Ratio is:   Applicable Margin   Applicable Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than 3.35 to 1.0
    1.50 %     2.50 %
Less than or equal to 3.35 to 1.0 but greater than 2.75 to 1.0
    1.00 %     2.00 %
Less than or equal to 2.75 to 1.0
    0.75 %     1.50 %



       All adjustments in the Applicable Margins after the adjustment for the
fiscal quarter ending September 27, 2003 shall be implemented quarterly on a
prospective basis, for each calendar month commencing at least five days after
the date of delivery to the Lenders of quarterly unaudited or annual audited (as
applicable) Financial Statements evidencing the need for an adjustment, based on

10



--------------------------------------------------------------------------------



 





  the Funded Debt to EBITDA Ratio as of the applicable fiscal quarter end.
Concurrently with the delivery of those Financial Statements, the Borrowers
shall deliver to the Agent and the Lenders a certificate, signed by a
Responsible Officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. In the event that,
subsequent to the setting of the Applicable Margins based on the unaudited
Financial Statements as of the end of the last fiscal quarter of any Fiscal
Year, the Borrowers deliver audited Financial Statements as of the end of such
Fiscal Year and such audited Financial Statements call for a higher pricing
level set forth in the foregoing grid, such higher pricing level shall apply
retroactively to the date of the setting of the Applicable Margins based on such
unaudited Financial Statements. At the election of the Agent or the Required
Lenders, failure to timely deliver such Financial Statements shall, in addition
to any other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to the highest level set forth in the foregoing grid, until
the first day of the first calendar month following the delivery of those
Financial Statements demonstrating that such an increase is not required. If a
Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, no reduction may occur
until the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.



       “Applicable Unused Line Rate” means for any month (i) three-quarters of
one percent (0.75%) if Facility Usage is less than or equal to 33.3%,
(ii) one-half of one percent (0.50%) if Facility Usage is greater than 33.3% and
less than or equal to 66.7% and (iii) one-quarter of one percent (0.25%) if
Facility Usage is greater than 66.7%.



       “Borrowing Base” means, at any time (i) with respect to Garlock Sealing
the Garlock Sealing Borrowing Base and (ii) with respect to an Excess Collateral
Provider, the Excess Collateral Providers Borrowing Base. At any time that
Excess Availability shall be less than $15,000,000, until such time as the Agent
shall have received an updated Borrowing Base Certificate, all amounts
transferred to the Agent pursuant to the requirements of Section 3.3(b) shall
reduce the applicable Borrowing Base as determined based upon the most recently
delivered Borrowing Base Certificate on a dollar for dollar basis.



       “Capital Expenditures” means all payments due (whether or not paid during
any fiscal period) in respect of the cost of any fixed asset or improvement, or
replacement, substitution, or addition thereto, which has a useful life of more
than one year, including, without limitation, those costs arising in connection
with the direct or indirect acquisition of such asset by way of increased
product or service charges or in connection with a Capital Lease; provided,
however, that (a) the portion of the purchase price for any Permitted Restricted
Investment that is allocable to fixed assets purchased pursuant to such
Permitted Restricted Investment shall not constitute a “Capital Expenditure”,
and (b) the amount of Capital Expenditures by any Borrower (or, in the case of
any Borrower that consists of more than one division, by any division of such
Borrower) during any

11



--------------------------------------------------------------------------------



 





  fiscal period shall be reduced by the amount of sales proceeds (net of taxes,
commissions, fees and other transaction costs and expenses) received by such
Borrower (or division) during such period from its sale of fixed assets (other
than pursuant to a Permitted Disposition) to the extent permitted under the
Agreement, but in no event shall such amount be less than zero.



       “Facility Usage” means for any month, a fraction expressed as a
percentage equal to the average daily outstanding amount of Revolving Loans and
average daily undrawn face amount of outstanding Letters of Credit during such
month divided by the Maximum Revolver Amount.



       “Fixed Assets” means the Equipment and Real Estate of the Borrowers and
their Subsidiaries.



       “Fixed Charges” means, with respect to any fiscal period of Parent and
its consolidated Subsidiaries on a consolidated basis, without duplication,
(a) interest expense, plus (b) Capital Expenditures (excluding Capital
Expenditures funded with Debt other than Revolving Loans, but including, without
duplication, principal payments with respect to such Debt), plus (c) scheduled
principal payments of Debt, plus (d) Federal, state, local and foreign income
taxes (excluding deferred taxes), plus (e) payments, administrative expenses and
defense costs (net of insurance reimbursements received) relating to asbestos
claims and litigation against any Borrower or its Subsidiaries, plus (f) all
Distributions by the Parent made during such fiscal period, but only to the
extent that, at any time prior to such Distribution, either (i) average daily
Excess Availability of the Borrowers during any fiscal month (as determined by
the Agent) was equal to or less than $30,000,000 or (ii) Excess Availability on
any day was equal to or less than $15,000,000.



       “Permitted Dispositions” means Dispositions for fair market value
generating aggregate cash proceeds in an amount not to exceed (i) with respect
to all such Dispositions during any twelve (12) month period, fifteen percent
(15%) of the consolidated net assets of the Borrowers and their Subsidiaries
taken as a whole as of the first day of such twelve (12) month period and
(ii) with respect to all such Dispositions from and after the Closing Date,
thirty percent (30%) of the consolidated net assets of the Borrowers and their
Subsidiaries taken as a whole as of the Closing Date.



       “Permitted Foreign Subsidiary Investments” means (i) Debt owing from any
Borrower or Domestic Subsidiary to any Foreign Subsidiary so long as such Debt
is subordinated to the Obligations and all other amounts owing under the Loan
Documents (on terms and conditions satisfactory to the Required Lenders),
(ii) any Debt owing from any Foreign Subsidiary to any Borrower (or any
Borrower’s Domestic Subsidiary) or any capital contribution made by any Borrower
(or any Borrower’s Domestic Subsidiary) in any Foreign Subsidiary which is
incurred or made after the Closing Date, so long as prior to and after the
incurrence of such Debt or the making of such capital contribution, no Default
or

12



--------------------------------------------------------------------------------



 





  Event of Default shall exist and Excess Availability is in excess of
$30,000,000, and (iii) Debt of any Foreign Subsidiary set forth on Schedule 6.9,
but not any refinancing or refunding thereof.



       “Permitted Restricted Investment” means an acquisition by the Parent, a
Borrower or any of their Subsidiaries (other than a Dormant Subsidiary) of
(a) all or substantially all of the assets of any other Person (or a division of
any other Person) in a line of business permitted to be engaged in by the
Borrowers and their Subsidiaries pursuant to Section 7.17, or (b) all of the
capital stock or other equity interests of any other Person in a line of
business permitted to be engaged in by the Borrowers and their Subsidiaries
pursuant to Section 7.17 (provided that, in the case of any stock or equity
acquisition, the Agent shall be satisfied in its reasonable judgment with the
current and potential liabilities of the Person to be acquired, and the
Borrowers shall provide the Agent such information as the Agent may reasonably
request in order to make such judgment), and, in either case, with respect to
which (i) after giving effect thereto, Excess Availability shall be at least
$30,000,000, (ii) prior to and after giving effect to such acquisition no
Default or Event of Default shall have occurred and be continuing, and (iii) in
the event a new Domestic Subsidiary of the Parent is formed or acquired in
connection therewith, (A) such new Subsidiary shall, prior to or concurrently
with such acquisition, execute all such agreements, documents and instruments as
the Agent may request to either guaranty the Obligations or, with the Agent’s
consent, become a “Borrower” and “Excess Collateral Provider” under the
Agreement, and to pledge all of its personal property assets (and to the extent
the provisions of Section 7.25 shall be applicable all of its Real Estate) as
security therefor, (B) the owner of such new Subsidiary shall pledge all (or in
the case of a foreign Subsidiary that is owned directly by a Domestic
Subsidiary, 65%) of the issued and outstanding equity securities of such new
Subsidiary as additional security for the Obligations, and (C) the Parent, the
Borrowers and such new Subsidiary shall execute and deliver such opinions,
certificates and other documents as the Agent may request in connection with the
foregoing clauses (A) and (B). In no event shall (i) any assets of any such new
Subsidiary that becomes a “Borrower” hereunder be included in the Borrowing
Base, or any Loans be made to such new Subsidiary, until the Agent is satisfied
with the results of such field examinations and other due diligence as the Agent
may deem appropriate with respect to such new Subsidiary, nor (ii) shall any
purchase described in this definition be permitted if as of the last day of the
last full fiscal month immediately prior to any such purchase, the Borrowers
shall not have been in compliance with the Fixed Charge Coverage Ratio covenant
set forth in Section 7.23 hereof (without regard to any limitation on the
application of such covenant based on Excess Availability). In addition to the
foregoing, solely with the proceeds of its cash on hand, any Foreign Subsidiary
may acquire all or substantially all of the assets of any other Person (or a
division of any other Person), or all of the capital stock or other equity
interests of any other Person, in a line of business permitted to be engaged in
by the Borrowers and its Subsidiaries pursuant to Section 7.17.

13



--------------------------------------------------------------------------------



 





       “Restricted Investment” means, as to any Person, any acquisition of
property by such Person in exchange for cash or other property, whether in the
form of an acquisition of stock, debt, or other indebtedness or obligation, or
the purchase or acquisition of any other property, or a loan, advance, capital
contribution, or subscription, except the following: (a) acquisitions of
Equipment or other assets (including licenses or leases of Proprietary Rights)
to be used in the business of such Person so long as the acquisition costs
thereof constitute Capital Expenditures permitted hereunder; (b) acquisitions of
Inventory in the ordinary course of business of such Person; (c) acquisitions of
current assets acquired in the ordinary course of business of such Person;
(d) short term investments made in conformity with the investment policies
attached as Schedule 7.10, provided that (i) such direct or indirect obligations
of the United States of America or of the listed European governments mature
within one year from the date of acquisition thereof and (ii) each other
investment must mature not more than one year from the date of creation thereof
(or in the case of money market and other funds, have an average maturity of not
more than one year) and be capable of being liquidated and converted into
readily available cash within ten Business Days at any time without penalty in
excess of the lesser of $500,000 or 2% of the amount of such investment); and
(e) Hedge Agreements.

     (y)  Annex A to the Credit Agreement is hereby amended by adding the
following new definitions of “Excess Availability”, “Funded Debt” ,“Funded Debt
to EBITDA Ratio” and “Maximum Unfunded Amount”:



       “Excess Availability” shall mean, at any time with respect to the
Borrowers, an amount equal to (a) the lesser of (i) the Maximum Revolver Amount
plus $5,000,000, and (ii) the sum of (A) the Garlock Sealing Accounts and
Inventory Borrowing Base, plus (B) the Excess Collateral Providers Borrowing
Base, minus (b) the Aggregate Revolver Outstandings with respect to all
Borrowers, minus (c) without duplication, Reserves allocated by the Agent to any
of the Borrowers.



       “Funded Debt” means (a) all principal of Debt under the Agreement, and,
without duplication, (b) (i) all Debt for money borrowed, (ii) all Debt, whether
or not in any such case the same was for money borrowed, (A) represented by
notes payable, and drafts accepted, that represent extensions of credit, (B)
constituting obligations evidenced by bonds, debentures, notes or similar
instruments, or (C) upon which interest charges are customarily paid or that was
issued or assumed as full or partial payment for property (other than trade
credit that is incurred in the ordinary course of business), (iii) all Debt that
constitutes an obligation under a Capital Lease, (iv) all Debt that is such by
virtue of clause (d) of the definition thereof, but only to the extent that the
obligations guaranteed are obligations that would constitute Funded Debt,
(v) the principal balance of the TIDES, and (vi) all obligations and liabilities
owing by the Parent, any Borrower or any of their respective Subsidiaries at any
time under the Goodrich Indemnification Agreement.

14



--------------------------------------------------------------------------------



 





       “Funded Debt to EBITDA Ratio” means, with respect to any fiscal quarter
of the Parent and its consolidated Subsidiaries on a consolidated basis, the
ratio of (i) Funded Debt as of the last day of such fiscal quarter to
(ii) EBITDA for the four fiscal quarter period ending as of the last day of such
fiscal quarter.



       “Maximum Unfunded Amount” means (a) at any time that Excess Availability
equals or exceeds $30,000,000, an amount of $10,000,000, and (b) at all other
times, an amount of $5,000,000.

     (z)  Annex A to the Credit Agreement is hereby amended by deleting the
definition of “Permitted Excess Expenditure Amount”.

     (aa)  Annex A to the Credit Agreement is hereby amended by deleting the
reference to “$2,000,000” in clause (a) of the definition of “Permitted Liens”
and replacing it with “$5,000,000.”

     (bb)  Schedules 1.2, 6.9, 6.16, and 6.19 to the Credit Agreement are hereby
amended by replacing such Schedules with the corresponding Schedules attached to
the Amendment.

     (cc)  Coltec has recently purchased all of the stock of Corrosion Control
Corporation, a Colorado corporation (“Corrosion Control”). The Borrowers agree
that, on or before January 1, 2004, the Borrowers shall (i) cause Corrosion
Control to become a “Borrower” under the Credit Agreement pursuant to a joinder
agreement in form and substance satisfactory to the Agent, and (ii) execute and
deliver, and cause Corrosion Control to execute and deliver, to the Agent such
guaranties, security agreements, pledge agreements, legal opinions, UCC
financing statements, and such other certificates and agreements that the Agent
may require in its discretion in connection with the joinder agreement described
above. The parties hereto agree that, at such time as the Borrowers have
complied with clauses (i) and (ii) above, the Credit Agreement shall be deemed
to be amended without any further action to include Corrosion Control as a
“Borrower” and “Excess Collateral Provider”, but that no Accounts or Inventory
of Corrosion Control shall be included in the Excess Collateral Providers
Accounts and Inventory Borrowing Base until the Agent has completed a field
examination satisfactory to it with respect to Corrosion Control and its assets.

     2.     Dissolution of Inactive Subsidiaries. The parties hereto agree that
CCC- Accuseal, Inc., the 100% owned Subsidiary of Corrosion Control, shall be
treated as a “Dormant Subsidiary” pending the dissolution of CCC Accuseal. The
Agent and the Lenders hereby consent to the dissolution of the following
Subsidiaries: (a) Coltec Automotive Inc.; (b) Coltec Charitable Foundation,
Inc.; (c) Coltec Technical Services, Inc.; (d) EXH Automotive Holdings, Inc.;
(e) FSS Divestiture Corp.; (f) Mainland Sealing Products, LLC; (g) Salt Lick
Railroad Company; and (h) CCC Accuseal. The parties hereto agree that, upon the
dissolution of each such Subsidiary listed above, the definition of “Dormant
Subsidiary” shall be deemed to be amended without any further action to delete
such dissolved Subsidiary. The Borrowers agree to provide the Agent evidence of
the dissolution of each such Subsidiary promptly following such dissolution.

     3.     Conditions Precedent. The effectiveness of the amendments and
consent contained in Sections 1 and 2 above is subject to, and contingent upon,
the satisfaction of each of the following conditions precedent, each in form and
substance satisfactory to the Agent and the Lenders, unless

15



--------------------------------------------------------------------------------



 



the same shall otherwise be waived in writing by the Agent and the Lenders in
their sole and absolute discretion:

     (a)  the Agent and the Lenders shall have received duly executed
counterparts of this Amendment signed by each Borrower, the Agent and each
Lender;

     (b)  the representations and warranties of each Borrower contained herein
shall be true and correct; and

     (c)  the Agent shall have received a Reaffirmation of Guaranty from the
Parent and each Subsidiary Guarantor in the form attached hereto.

     4.     Reference to and Effect on the Credit Agreement. Except as expressly
provided herein, the Credit Agreement shall remain unmodified and in full force
and effect and each Borrower hereby ratifies and confirms all its obligations
and liabilities thereunder after giving effect to this Amendment.

     5.     Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent and each Lender that: (a) this Amendment and the actions
on such Borrower’s part contemplated hereby have been duly approved by all
requisite action on the part of such Borrower; (b) this Amendment and each of
the other documents executed and delivered by such Borrower in connection
herewith have been duly executed and delivered and constitute the legal, valid,
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing; and (c) the execution, delivery and
performance of this Amendment and each of the other documents executed and
delivered by such Borrower in connection herewith do not and will not violate or
conflict with any provision of such Borrower’s Articles or Certificate of
Incorporation or by-laws or other constitutive documents in effect on the date
hereof, or any contracts or agreements to which such Borrower is a party or by
which any of its assets are bound. Each Borrower further hereby represents and
warrants to the Agent and each Lender that the representations and warranties of
such Borrower contained in the Loan Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof. Each Borrower further represents and warrants to
the Agent and each Lender that no Event of Default exists under any Loan
Document.

     6.     Miscellaneous.

     (a)  This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
no Borrower may assign this Amendment or any of its rights or obligations
hereunder without the prior written consent of the Agent and the Lenders.

     (b)  This Amendment (together with the Credit Agreement) constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior

16



--------------------------------------------------------------------------------



 



negotiations, representations, warranties, commitments, offers, letters of
interest or intent, proposal letters, contracts, writings or other agreements or
understandings with respect thereto.

     (c)  No waiver and no modification or amendment of any provision of this
Amendment shall be effective unless specifically made in writing and duly signed
by the party to be bound thereby.

     (d)  Paragraph and subparagraph titles, captions and headings herein are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Amendment or the intent of any
provision hereof.

     (e)  No failure or delay on the part of any party hereto to exercise any
right, power or privilege hereunder or under any instrument executed pursuant
hereto shall operate as a waiver nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

     (f)  Each Borrower affirms and acknowledges that this Amendment shall be a
Loan Document for all purposes of the Credit Agreement.

     (g)  Any reference to the Credit Agreement contained in any notice,
request, certificate or other document executed concurrently with or before or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise specify.

     (h)  This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

     (i)  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT, WHETHER SOUNDING IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE LAWS AND DECISIONS
OF THE STATE OF NORTH CAROLINA.

     (j)  The Borrowers agree to pay all of the Agent’s out-of-pocket costs and
expenses incurred in connection with this Amendment (including, without
limitation, the reasonable fees and expenses of outside counsel).

[Signature Page Follows]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

              “BORROWERS”:               COLTEC INDUSTRIES INC               By:
  /s/ William Dries        

--------------------------------------------------------------------------------

    Name:   William Dries     Title:   Senior Vice President and CFO            
  COLTEC INDUSTRIAL PRODUCTS LLC               By:   /s/ Donald G. Pomeroy      
 

--------------------------------------------------------------------------------

    Name:   Donald G. Pomeroy     Title:   Vice President and Treasurer        
      GARLOCK SEALING TECHNOLOGIES LLC               By:   /s/ Donald G. Pomeroy
       

--------------------------------------------------------------------------------

    Name:   Donald G. Pomeroy     Title:   Vice President and Treasurer        
      GLACIER GARLOCK BEARINGS LLC               By:   /s/ Donald G. Pomeroy    
   

--------------------------------------------------------------------------------

    Name:   Donald G. Pomeroy     Title:   Vice President and Treasurer        
      HABER TOOL COMPANY INC               By:   /s/ William Dries        

--------------------------------------------------------------------------------

    Name:   William Dries     Title:   Vice President               STEMCO LLC  
            By:   /s/ Donald G. Pomeroy        

--------------------------------------------------------------------------------

    Name:   Donald G. Pomeroy     Title:   Treasurer

18



--------------------------------------------------------------------------------



 

              BANK OF AMERICA, N.A., as the Agent and a
Lender               By:   /s/ Byron J. Turner III        

--------------------------------------------------------------------------------

    Name:   Byron J. Turner III     Title:   Vice President              
CITICORP USA, INC., as a Lender               By:   /s/ Miles D. McManus        

--------------------------------------------------------------------------------

    Name:   Miles D. McManus     Title:   Vice President and Director          
    CONGRESS FINANCIAL CORPORATION
(SOUTHWEST), as a Lender               By:   /s/ Joe T. Curdy        

--------------------------------------------------------------------------------

    Name:   Joe T. Curdy     Title:   Vice President

19



--------------------------------------------------------------------------------



 



Schedule 1.2

Commitments

                  Lender   Commitment   Pro Rata Share

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Bank of America, N.A
  $ 20,000,000       33.33 %
Citicorp USA, Inc.
  $ 20,000,000       33.33 %
Congress Financial Corporation (Southwest)
  $ 20,000,000       33.33 %

 



--------------------------------------------------------------------------------



 



Schedule 6.9

Debt/Liens

Debt Owed to Third Parties

Estimated Balances at September 27, 2003

                                              Principal @                      
      9/27/03   Maturity Date        
Coltec Corporate Debt
                         
IRB’s:
                           
City of Bay Minette, Alabama - 6.5%
    6,055,000       2/15/2009              
City of Bowling Green, Kentucky - 6.55%
    1,000,000       3/1/2009              
City of Quincy, Illinois - 6.4%
    2,500,000       3/1/2009              
County of Winnebago, Illinois - 6.455%
    2,500,000       3/1/2009            
Total Unamortized Issuance Costs for 1993 IRB Issuances
                       
 
   

--------------------------------------------------------------------------------

                         
Total
    12,055,000                    
Other:
                           
City of Quincy - 4.0%
    50,197       2/1/2004              
City of Quincy - 4.0%
    80,101       9/1/2004          
 
   

--------------------------------------------------------------------------------

                         
Total
    130,298                          
Total Coltec Corporate
    12,185,298                  
Divisional Debt
                         
FM Engine:
                           
Alliant 99 - 3.0%
    83,259     various interim payments   (final payment in Dec. 2004)    
Alliant 00 - 3.0%
    57,861     various interim payments   (final payment in April 2005)    
Alliant 01 - 3.0%
    345,726     various interim payments   (final payment in Dec. 2006)  
Other GGB Debt
    7,286                  
 
   

--------------------------------------------------------------------------------

                         
Total Divisional Debt
    494,133                  
“Other”
                         
Preferred Securities:
                           
Coltec Tides - 5.25%
    144,974,000       4/15/2028            
Senior Debt - 7.5%:
    3,100,000       4/15/2008            
Keyman Life Ins – LIBOR + 1.75%
    9,489,284     varies*                
Total Estimated EnPro Debt at 9/27/03
    170,242,714                  
 
   

--------------------------------------------------------------------------------

                 

*Maturity is the earliest of termination of the policies, death of persons
insured under the policy, or 60 days prior to the expiration of the policy.

 



--------------------------------------------------------------------------------



 



Debt of EnPro Industries, Inc. or any of its subsidiaries in connection with the
Wisconsin Runoff Bond in the amount of $1,000,000.

All guaranties of operating leases or debt listed on this schedule by EnPro
Industries, Inc. or its Subsidiaries in existence as of the date of the Credit
Agreement.

The obligations of Coltec Industries Inc to make contingent “earn-out” payments
in an aggregate amount not to exceed $1,100,000 per year relating to its
purchase of Air Science Engineering.

All Liens against specific equipment that are either purchase money security
interests or leased equipment that are disclosed in the UCC search results
obtained by Latham & Watkins, counsel to the Agent, prior to the Closing Date.
The Borrowers shall deliver a listing of all such Liens to the Agent on or prior
to the Closing Date.

Debt evidenced by (i) the PECFA Demand Note of Coltec Industries Inc, dated
August 12, 1998, in favor of Firstar Bank Wisconsin, in the original principal
amount of $500,000, and (ii) the PECFA Demand Note of Coltec Industries Inc,
dated January 28, 2000, in favor of Firstar Bank Wisconsin, in the original
principal amount of $500,000 and the Liens of Firstar Bank Wisconsin against any
funds payable to Coltec Industries Inc under the Wisconsin Petroleum
Environmental Clean-Up Fund Act securing the Debt evidenced by such notes.

Intercompany Debt

1.     Debt evidenced by Demand Grid Note of Garlock Sealing Technologies LLC,
dated September 13, 1996, in the original principal amount of $200,000,000.

2.     Debt evidenced by Revolving Note of Garrison Litigation Management Group,
Ltd., dated September 13, 1996, in the original principal amount of
$200,000,000.

3.     Debt evidenced by Demand Promissory Note of Garlock Sealing Technologies
LLC, dated August 31, 1996, in the original principal amount of $314,781,121.

4.     Debt evidenced by Promissory Note of Stemco LLC, dated August 1, 1996, in
the original principal amount of $375,000,000.

5.     Coltec 7.5% Debenture in the principal amount of $201,900,000 held by
EnPro Industries, Inc.

6.     Debt pursuant to Agreement among Coltec Industries Inc, Garrison
Litigation Management Group, Ltd. and Garlock Sealing Technologies LLC, to be
executed simultaneously with this Credit Agreement, whereby Coltec will (i) pay
Garrison $1 million per year as partial consideration for the collateral
assignment of certain insurance proceeds and (ii) indemnify Garrison in the
event the lenders enforce their security interest in those proceeds.

 



--------------------------------------------------------------------------------



 



7.     Debt evidenced by promissory note of Coltec Holdings Sarl in favor of
Glacier Garlock Bearings, Inc. in the principal amount of approximately
$16,226,785.

8.     Debt evidenced by promissory note of GIB Germany GmbH in favor of Glacier
Garlock Bearings, Inc. in the principal amount of approximately $22,320,267.

9.     Debt evidenced by promissory note of Glacier IHG Gleitlager GmbH & Co. KG
in favor of GIB Germany Gmbh in the principal amount of approximately
$22,320,267.

10.     Debt evidenced by promissory note of GIB Holdings UK Limited in favor of
Glacier Garlock Bearings, Inc. in the principal amount of approximately
$9,386,054.

11.     Debt evidenced by promissory note of Glacier Garlock Bearings S.r.l. in
favor of Glacier Garlock Bearings, Inc. in the principal amount of approximately
$4,725,961.

12.     Debt evidenced by promissory note of GIB Real Estate Germany GmbH in
favor of Glacier Garlock Bearings, Inc. in the principal amount of approximately
$3,589,794.

13.     Debt evidenced by promissory note of Glacier Garlock Bearings s.r.o. in
favor of Glacier Garlock Bearings, Inc. in the principal amount of approximately
$641,855.

14.     Debt evidenced by promissory note of Coltec Industries France SAS in
favor of Coltec Industries Inc in the principal amount of approximately €
21,059,547 (or USD equivalent).

15.     Debt evidenced by promissory note of Holley Automotive GmbH in favor of
Coltec Industries Inc in the principal amount of approximately € 8,235,770 (or
USD equivalent).

16.     Debt evidenced by Demand Grid Note of The Anchor Packing Company in
favor of Garrison Litigation Management Group, Ltd. in the maximum principal
amount of $10,000,000.

17.     Debt of Coltec Industries Inc in favor of Liard S.A. in the principal
amount of €1,372,041 (or USD equivalent).

18.     Debt of Garlock Overseas Corporation in favor of Garlock GmbH in the
principal amount of € 281,211 (or USD equivalent).

19.     Debt of Coltec Industries Inc in favor of Garlock Great Britain Limited
in the principal amount of £ 402,116 (or USD equivalent).

20.     Debt of Coltec Industries Inc in favor of Garlock GmbH in the principal
amount of € 24,667 (or USD equivalent).

21.     Debt of Garlock GmbH in favor of Coltec Industries Inc in the principal
amount of € 2,464,305 (or USD equivalent).

 



--------------------------------------------------------------------------------



 



22.     Debt of Coltec Industries Inc in favor of Garlock GmbH in the principal
amount of € 724,804 (or USD equivalent).

23.     Debt of Coltec Industries Inc in favor of Garlock of Canada Ltd. in the
principal amount of CAD $12,879,441 (or USD equivalent).

Letters of Credit

      Beneficiary:   Chinese Naval Logistics Command Amount:   US $31,500.00
Expiry Date:   05/31/2004 Issuing Bank:   Bank of America (Taipei, Taiwan) L/C
Number:   3056785 Issue Date:   06/12/2003 Amendment Date(s):   06/20/2003
Applicant:   Coltec Industries Inc / Fairbanks Morse Engine       Beneficiary:  
Reliant Energy Amount:   US $64,180.00 Expiry Date:   09/01/2004 Issuing Bank:  
Bank of America, N.A. L/C Number   3058214 Issue Date:   08/14/2003 Amendment
Date(s):     Applicant:   EnPro Industries, Inc. on behalf of GST, Coltec and
CIP       Beneficiary:   Division Achat et Transit de l’Armee de Mer (Tunisian
Navy) Amount:   US $21,710.00 Expiry Date:   12/31/2004 Issuing Bank:   Bank of
America, N.A. L/C Number:   3058556 Issue Date:   09/10/2003 Amendment Date(s):
    Applicant:   Coltec Industries Inc / Fairbanks Morse Engine       Total
Outstanding   $117,390.00

 



--------------------------------------------------------------------------------



 



Contingent Liabilities

     Contingent liabilities of EnPro Industries, Inc. or any of its subsidiaries
relating to (i) custom bonds, insurance bonds and performance bonds issued at
the request of EnPro Industries, Inc. or any of its subsidiaries in the ordinary
course of business consistent with past practices or (ii) retained liabilities
or obligations under indemnity agreements with respect to discontinued
operations of predecessors of EnPro Industries, Inc. or its subsidiaries,
including guaranteed debt and lease payments to be made by Colt Industries
(Firearms) and Central Maloney with respect to certain industrial development
revenue bonds and certain leases of equipment from Woodmen of the World Life
Insurance Company; provided, however, that the aggregate amount of liabilities
described in the preceding clauses (i) and (ii) that are accrued and payable at
any time from and after the Closing Date shall not exceed $5,000,000.

 



--------------------------------------------------------------------------------



 



Schedule 6.16

Environmental Law

     Coltec or one of its subsidiaries has been notified that it is among the
potentially responsible parties under environmental laws for the cost of
investigating and in some cases, remediating contamination by hazardous
materials at 15 sites at which the costs to it at each site are expected to
exceed $100 thousand. The majority of these sites relate to remediation projects
at former operating facilities that have been sold or closed and primarily deal
with soil and groundwater remediation. Investigations have been completed for 13
sites and are in progress at two sites.

SITE

Garlock Sealing Technologies LLC Plant (including Byron Barrel site) - Palmyra,
NY

Fairbanks Morse Engine Plant - Beloit, WI

Quincy Landfill (off-site disposal) - Quincy, IL

Liberty Industrial Finishing Site (Closed Plant) - Long Island, NY

Crucible Sites, NY

Central Maloney Plant - Pine Bluff, AK

Central Maloney Plant (closed) - Arcadia, FL

Holley Automotive Plant - Water Valley, MS

Holley Plant (Clare Municipal Well Field) - Clare, MI

Holley Automotive Plant (including Hardage Criner site) – Sallisaw, OK

Holley Automotive Plant – Paris, TN

Utility Services Inc. (off-site disposal) - Pine Bluff, AK

Necedah Landfill - Necedah, WI

Pratt Whitney Machine Tool Plant - Hinsdale, NH

Semple Ave - Saint Louis, MO

 



--------------------------------------------------------------------------------



 



Schedule 6.19

ERISA Compliance

No disclosure required.

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF PARENT GUARANTEE

November 4, 2003

Bank of America, N.A., as Agent
600 Peachtree Street, 10th Floor
Atlanta, GA 30308

Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Parent Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
EnPro Industries, Inc. (“Guarantor”) in favor of the Agent. Pursuant to the
Second Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.

Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof

              ENPRO INDUSTRIES, INC.               By:   /s/ William Dries      

--------------------------------------------------------------------------------

    Name: William Dries     Title: Senior Vice President and CFO

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF SUBSIDIARY GUARANTEE

November 4, 2003

Bank of America, N.A., as Agent
600 Peachtree Street, 10th Floor
Atlanta, GA 30308

Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Subsidiary Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
each of the undersigned (each, a “Guarantor”) in favor of the Agent. Pursuant to
the Second Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.

Each Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof

              QFM SALES AND SERVICES, INC.               By:   /s/ William Dries
     

--------------------------------------------------------------------------------

    Name: William Dries     Title: Vice President               COLTEC TECHNICAL
SERVICES INC.               By:   /s/ William Dries      

--------------------------------------------------------------------------------

    Name: William Dries     Title: Vice President               COLTEC
INTERNATIONAL SERVICES CO.               By:   /s/ William Dries      

--------------------------------------------------------------------------------

    Name: William Dries     Title: Vice President

 



--------------------------------------------------------------------------------



 

              GARRISON LITIGATION MANAGEMENT
GROUP, LTD.               By:   /s/ Donald G. Pomeroy      

--------------------------------------------------------------------------------

    Name: Donald G. Pomeroy     Title: Vice President and Treasurer            
  GLACIER GARLOCK BEARINGS, INC.               By:   /s/ William Dries      

--------------------------------------------------------------------------------

    Name: William Dries     Title: Vice President               GARLOCK
INTERNATIONAL INC.               By:   /s/ Donald G. Pomeroy      

--------------------------------------------------------------------------------

    Name: Donald G. Pomeroy     Title: Vice President and Treasurer            
  GARLOCK OVERSEAS CORPORATION               By:   /s/ Donald G. Pomeroy        

--------------------------------------------------------------------------------

    Name:   Donald G. Pomeroy     Title:   Vice President and Treasurer

 